
	
		II
		112th CONGRESS
		2d Session
		S. 2229
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2012
			Mr. Tester (for himself
			 and Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the issuance of right-of-way permits for
		  natural gas pipelines in Glacier National Park, and for other
		  purpose.
	
	
		1.Permits for existing natural
			 gas pipelines
			(a)In
			 generalThe Secretary of the Interior may issue right-of-way
			 permits for each natural gas pipeline (including all appurtenances used in the
			 operation of the natural gas pipeline) that, as of March 1, 2012, is located
			 within the boundary of Glacier National Park.
			(b)Terms and
			 conditionsA permit issued under subsection (a) shall be—
				(1)issued as a
			 right-of-way renewal, consistent with laws (including regulations) generally
			 applicable to utility rights-of-way within units of the National Park System,
			 including the Act of March 4, 1911 (16 U.S.C. 5);
				(2)for a width of
			 not more than 50 feet on either side of the centerline of the natural gas
			 pipeline; and
				(3)subject to any
			 terms and conditions that the Secretary of the Interior determines to be
			 necessary.
				
